       CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 DONALD E. HALLA and DONALD E.                   Case No. 19‐CV‐2097 (NEB/KMM)
 HALLA ROTH IRA (Tradestation
 Account No. 172‐78914),

                     Plaintiffs,                ORDER ON MOTION TO DISMISS

 v.

 LIKEZEBRA, LLC, KEITH PHILLIPS, and
 CRAIG RICKARD,

                     Defendants.



      Plaintiffs Donald E. Halla and Donald E. Halla ROTH IRA (Tradestation Account

No. 172‐78914) have sued defendants LikeZebra, LLC (“LikeZebra”), Keith Phillips, and

Craig Rickard under various common law causes of action. (ECF No. 39 (“Amended

Complaint” or “Am. Compl.”).) The defendants move to dismiss the Amended

Complaint, arguing that this Court lacks personal jurisdiction over them and that the

claims asserted against them are untimely. (ECF No. 22.) For the reasons below, the Court

grants in part and denies in part the defendants’ motion to dismiss.

                                   BACKGROUND

      The Court draws the following background from the Amended Complaint,

accepting its factual allegations as true and drawing all reasonable inferences in the

plaintiffs’ favor. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir.
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 2 of 18




2014). In so doing, the Court disregards any conclusory allegations or legal conclusions.

See Glick v. W. Power Sports, Inc., 944 F.3d 714, 717 (8th Cir. 2019).

   I.      Halla Invests in LikeZebra

        Around 2010, LikeZebra and some of its members, including Phillips and Rickard,

sought financing in support of a proposed Business Plan that they presented to

prospective investors. (See Am. Compl. ¶¶ 43, 50.) Among other things, that Business

Plan envisioned using the funds raised from interested investors to “expand into the first

and only live‐streaming social media revenue generating platform for the music

industry,” partnering with various companies engaged in on‐line streaming. (See id. ¶

43.)

        Halla received the marketing materials LikeZebra published in connection with its

attempts to raise funding for its proposed Business Plan. (Id. ¶ 53.) The defendants sought

a $300,000 investment from Halla. (Id. ¶ 55.) Rather than invest, Halla agreed to issue two

loans to LikeZebra. (Id. ¶¶ 58–59; see also Am. Compl., Exs. B, C (together, the “Loan

Agreements”).) Halla entered one Loan Agreement with LikeZebra for $61,000. (Am.

Compl., Ex. B.) Halla’s ROTH IRA entered another Loan Agreement with LikeZera for

$239,000. (Am. Compl., Ex. C.) The lender address on each Loan Agreement is the same

address in Edina, Minnesota. (See Loan Agreements at 1.) The Loan Agreements provide

that:

        The Borrower will repay the Loan to the Lender as follows:



                                               2
         CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 3 of 18




         (a) Interest on this Note shall accrue at the rate of Fifteen Percent (15%) per
             annum for months one (1) through six (6) of the first year, and at a rate
             of Twenty Percent (20%) per annum thereafter until Maturity.

         (b) A payment representing outstanding interest only shall be payable
             quarterly within thirty (30) days of the end of each fiscal quarter in cash
             and/or wire transfer, due each quarter until Maturity.

         (c) Upon Maturity, any outstanding interest and the entire outstanding
             principal amount of the original loan amount . . . shall be due and
             payable in one balloon payment on Friday August 30th, 2013; the end of
             the second year of this Agreement.

(Loan Agreements § 2.3.) The Loans also define “Maturity” as “Friday August 30th,

2013.” (Loan Agreements § 1.7.)

         The funds that Halla lent to LikeZebra were transferred to other ailing businesses

that were also managed by Phillips and Rickard, and to Phillips’s and Rickard’s personal

accounts, rather than being used to realize LikeZebra’s proposed Business Plan. (Id. ¶¶

159–161.) LikeZebra stopped making payments to Halla after June 2012. (Id. ¶¶ 90–102.)

   II.      The Plaintiffs sue LikeZebra and its Members

         On August 2, 2019, the plaintiffs sued LikeZebra, Phillips, and Rickard, asserting

claims for breach of contract, fraudulent inducement, and corporate veil‐piercing. (ECF

No. 1.) The defendants filed their motion to dismiss on April 3, 2020. (ECF No. 22.) After

hearing oral argument on the defendants’ motion, the Court issued an order concluding

that plaintiffs had failed to sufficiently allege the diversity of the parties and granting

plaintiffs leave to amend their complaint for the limited purpose of clarifying LikeZebra’s




                                               3
       CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 4 of 18




citizenship. (ECF No. 38 (the “June 3 Order”).) The plaintiffs did so, the defendants rested

on the previous motion papers, and the motion came under advisement.1

                                       ANALYSIS

I.     Motion to Dismiss/Amended Complaint

       As a threshold matter, the Court notes that filing an amended complaint ordinarily

moots a defendant’s motion to dismiss. Onyiah v. St. Cloud State Univ., 655 F. Supp. 2d

948, 958 (D. Minn. 2009). But “a defendant need not file a new Rule 12 motion merely

because the plaintiff amended his pleading while the defendantʹs motion was pending.”

DeVary v. Countrywide Home Loans, Inc., 701 F. Supp. 2d 1096, 1100 (D. Minn. 2010). “If

some of the defects raised in the original motion remain in the new pleading, the court

simply may consider the motion as being addressed to the amended pleading.” Bishop v.

Abbott Labs., No. 19‐CV‐420 (NEB/ECW), 2019 WL 6975449, at *3 (D. Minn. Dec. 20, 2019)

(quoting 6 Charles Alan Wright, et al., Federal Practice and Procedure § 1476 (3d ed.

2019)). The defendants have made clear that the arguments they made for dismissal of

the original complaint apply with equal force to the Amended Complaint. (See ECF No.

40.) The Court will thus treat the defendants’ motion to dismiss the original complaint as

a motion to dismiss the Amended Complaint.

II.    Personal Jurisdiction




1Based on the new allegations, the Court is satisfied diversity jurisdiction exists, and
asserts jurisdiction over the case.


                                             4
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 5 of 18




       The defendants argue that this Court lacks personal jurisdiction over them. Rule

12(b)(2) of the Federal Rules of Civil Procedure permits a party to move to dismiss a claim

asserted against it for lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). The parties

have submitted declarations to bolster their positions with respect to personal

jurisdiction. (See, e.g., ECF No. 26 (“Phillips Decl.”), ECF No. 27 (“Rickards Decl.”).) The

motion is therefore “in substance one for summary judgment” on the narrow issue of the

Court’s authority to exercise jurisdiction over the defendants. Creative Calling Solutions,

Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015).

       “The plaintiff bears the burden of proof on the issue of personal jurisdiction.” Id.

The claims should not be dismissed if the evidence, viewed in the light most favorable to

the plaintiffs, is sufficient to support the exercise of jurisdiction over the defendants. Id.

“A federal court in a diversity action may assume jurisdiction over nonresident

defendants only to the extent permitted by the long‐arm statute of the forum state and by

the Due Process Clause.” Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1073 (8th Cir. 2004)

(quoting Morris v. Barkbuster, Inc., 923 F.2d 1277, 1280 (8th Cir. 1991)). And “Minnesota’s

long‐arm statute extends as far as the Constitution allows.” Federated Mut. Ins. Co. v.

FedNat Holding Co., 928 F.3d 718, 720 (8th Cir. 2019). Thus, the two prongs of the

analysis—whether jurisdiction is permitted by Minnesota’s long‐arm statute and the Due

Process Clause—are collapsed into a single due process inquiry. Pederson v. Frost, 951 F.3d

977, 980 (8th Cir. 2020). To comport with due process, a non‐resident defendant must



                                               5
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 6 of 18




have sufficient contacts with the forum state such that exercising jurisdiction over him

does not offend traditional notions of fair play and substantial justice. Wells Dairy, Inc. v.

Food Movers Intʹl, Inc., 607 F.3d 515, 518 (8th Cir. 2010).

       The Eighth Circuit has set forth the following five‐factor test to guide the due

process inquiry:

       (1) the nature and quality of the contacts with the forum state; (2) the
       quantity of those contacts; (3) the relation of the cause of action to the
       contacts; (4) the interest of the forum state in providing a forum for its
       residents; and (5) the convenience of the parties.

Id. (citation omitted). Of these, the first three are afforded greater weight. Datalink Corp.

v. Perkins Eastman Architects, P.C., 33 F. Supp. 3d 1068, 1073 (D. Minn. 2014).

       There are two types of personal jurisdiction: general jurisdiction and specific

jurisdiction. Bristol‐Myers Squibb Co. v. Sup. Ct. of Cal., San Francisco Cty., 137 S. Ct. 1773,

1780 (2017). Specific jurisdiction, unlike general jurisdiction, may only be exercised where

the suit arises out of or relates to the defendant’s contacts with the forum. Id. at 1780;

Myers v. Casino Queen, Inc., 689 F.3d 904, 912 (8th Cir. 2012) (“Specific personal

jurisdiction, unlike general jurisdiction, requires a relationship between the forum, the

cause of action, and the defendant.”). The plaintiffs invoke specific jurisdiction in this

case.2 For the reasons discussed below, the Court concludes that the plaintiffs have




2It is unclear whether plaintiffs also assert that this Court has general jurisdiction over
the defendants, but in any event the record falls far short of establishing it. See Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011) (explaining that “[f]or an


                                               6
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 7 of 18




established sufficient suit‐related contacts between LikeZebra and Minnesota to satisfy

the Eighth Circuit’s due process inquiry. However, the plaintiffs have not met their

burden with respect to Phillips and Rickard.

   A.      The Defendants’ Contacts with Minnesota

        LikeZebra. LikeZebra is a limited liability company organized under the laws of

Nevada. (Am. Compl. ¶ 36; Phillips Decl. ¶ 5.) It maintains its principal place of business

in California. (Am. Compl. ¶ 37; Phillips Decl. ¶ 5.) LikeZebra has not done business with

anyone in Minnesota other than Halla. (Phillips Decl. ¶ 4; Rickard Decl. ¶ 4.)

        In 2011, LikeZebra entered into one loan agreement with Halla and another with

Halla’s ROTH IRA. (Loan Agreements at 1.) LikeZebra discussed the terms of the Loan

Agreements with an investment broker, Franco Porporino, Jr., rather than with Halla.

(Phillips Decl. ¶ 6.) Porporino communicated with LikeZebra from California, New

Jersey, and New York. (Phillips Decl. ¶ 11.) He initially indicated to LikeZebra that he

might be able to secure funding for LikeZebra from many investors, but by early 2011

explained that Halla would be the only investor he could find. (Id.) Porporino told

LikeZebra that he had total control over Halla’s money. (Id.)

        Each Loan Agreement provides a Minnesota address for the lender. (Loan

Agreements at 1.) The Loan Agreements also state that any notice LikeZebra must give




individual, the paradigm forum for the exercise of general jurisdiction is the individual’s
domicile”). There is no basis for the exercise of general jurisdiction over the defendants.


                                            7
       CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 8 of 18




to the lender under the terms of the Loan Agreement shall be mailed to Halla’s address

in Minnesota. (Id. § 8.4.) Finally, the Loan Agreements contain a choice‐of‐law provision

stating that the rights and obligations of the parties under the Loan Agreements “SHALL

BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE

WITH THE LAWS OF THE STATE OF MINNESOTA AND APPLICABLE FEDERAL

LAW.” (Id. § 8.8.)

       In connection with its obligations under the Loan Agreements, LikeZebra made

payments by check or by wire to Halla’s account at a Minnesota bank. (Phillips Decl. ¶ 18;

see also Phillips Decl., Ex. 1 at 2.) Halla once e‐mailed LikeZebra directly to follow up on

payments that he considered to be late and for an incorrect amount. (Phillips Decl., Ex. 1

at 2–3.) Otherwise, Porporino, and not Halla, would call, text, or e‐mail LikeZebra when

such issues arose. (Phillips Decl. ¶¶ 14, 19.) Sometimes, Halla would be copied on

Porporino’s e‐mail correspondence with LikeZebra. (Phillips Decl., Ex. 1.)

       Phillips. Phillips resides in California. (Am. Compl. ¶ 10; Phillips Decl. ¶ 2.) He is

a member of LikeZebra and, among other things, its Chief Executive Officer. (Am. Compl.

¶¶ 15–18.) Phillips has never traveled to Minnesota and he cannot recall conducting

business with anyone in Minnesota other than Halla. (Phillips Decl. ¶¶ 2–3.). He signed

the Loan Agreements on LikeZebra’s behalf. (Loan Agreements at 9.) After the parties

executed the Loan Agreements, he had a brief phone call with Halla in August 2011.




                                             8
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 9 of 18




(Phillips Decl. ¶ 13.) He once received an e‐mail from Halla, but otherwise can only recall

communicating about LikeZebra’s payments with Porporino. (Id. ¶¶ 11–14.)

        Rickard. Rickard resides in California. (Am. Compl. ¶ 20; Rickard Decl. ¶ 2.) He is

a member, officer, and director of LikeZebra. (Am. Compl. ¶¶ 24–26.) Rickard has never

traveled to Minnesota and he cannot recall conducting business with anyone in

Minnesota other than Halla. (Rickard Decl. ¶¶ 2–3, 5.) The only time he recalls speaking

with Halla is in mid‐2018, when Porporino called Halla during a meeting and insisted

that Rickard speak with him. (Id. ¶ 6.)

   B.      Company Defendant: LikeZebra

        LikeZebra contends that the five‐factor test that Eighth Circuit courts use to guide

the due process inquiry weighs against the exercise of specific jurisdiction over it. The

Court disagrees. True, Phillips submitted a signed declaration attesting that LikeZebra

did not originally know that the funds Porporino intended to secure for LikeZebra would

come from a Minnesota resident. (See Phillips Decl. ¶¶ 6–12.) But the Loan Agreements

make plain that LikeZebra contracted to obtain the $300,000 it sought from a Minnesota

resident and his ROTH IRA. Among other things, LikeZebra agreed to a Minnesota

choice‐of‐law provision in the Loan Agreements and agreed to mail any required notice

to Halla in Minnesota. Finally, to the extent LikeZebra performed its obligations under

the Loan Agreements, it did so by making payments by check or by wire to Halla’s

account at a Minnesota bank.



                                             9
       CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 10 of 18




       Under these facts, LikeZebra’s performance under these agreements occurred in

Minnesota. LikeZebra chose to enter into loan agreements (governed by Minnesota law)

according to which it would borrow funds from a Minnesota resident and, as a

foreseeable consequence of that choice, regularly made interest payments under those

agreements to that Minnesota resident’s account at a Minnesota bank. Although

LikeZebra does not have many contacts with Minnesota, its contacts with the forum are

strongly related to the loan agreements that are at the heart of this action. In these

circumstances, the first three factors—(1) the nature and quality of the contacts with the

forum state, (2) the quantity of the contacts with the forum state, and (3) the relation of

the cause of action to the contacts—weigh strongly in favor of exercising specific

jurisdiction over LikeZebra. See, e.g., BPI Dev. Grp., L.C. v. Grange, 181 F. Supp. 3d 604,

611–13 (S.D. Iowa 2016) (finding personal jurisdiction over the defendant and the first

three factors satisfied where non‐resident defendants entered into a loan agreement with

residents and made one interest payment to those residents in the forum); Marquette Bus.

Credit, Inc. v. Intʹl Wood, Inc., No. CIV 08‐CV‐1383 (JNE/FLN), 2009 WL 825800, at *7 (D.

Minn. Mar. 27, 2009) (finding first three factors satisfied with respect to non‐resident

borrower, thus establishing specific personal jurisdiction over the non‐resident

defendant).

       The final two factors, which are less important, do not weigh against exercising

specific jurisdiction over LikeZebra. As to the fourth factor, Minnesota has an interest in



                                            10
       CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 11 of 18




providing a forum for its residents, and this factor therefore weighs in favor of

jurisdiction. See LOL Fin. Co. v. Roberts, No. 09‐CV‐01587 (MJD/SRN), 2010 WL 11646576,

at *6 (D. Minn. Mar. 23, 2010). As to the fifth factor, although defendants claim that

Minnesota is an inconvenient forum because many relevant witnesses will be found

outside of Minnesota, “[w]here witnesses are in both Minnesota and a foreign state,

however, the convenience of the parties favors neither side.” Id. The Court concludes that

the Eighth Circuit’s five‐factor test weighs in favor of exercising specific jurisdiction over

LikeZebra.

       The defendants contend that the Eighth Circuit’s decision in Fastpath, Inc. v. Arbela

Technologies Corp., 760 F.3d 816 (8th Cir. 2014), and this Court’s decision in Fredin Brothers

v. Anderson, No. 19‐CV‐1679 (NEB/HB), 2019 WL 7037674 (D. Minn. Dec. 20, 2019), compel

the opposite conclusion. In several key respects, those decisions considered different

circumstances from the ones presented here. The Eighth Circuit in Fastpath considered a

breach‐of‐contract action brought in Iowa by an Iowa corporation against a California

corporation. 760 F.3d at 819–20. The contract at issue was a mutual confidentiality

agreement with a covenant not to compete that “did not require performance or

contemplate future consequences specifically in Iowa.” Id. at 819, 822. The Eighth Circuit

explained that exercising specific jurisdiction over the California corporation would not

comport with due process because, among other things, the agreement did not

contemplate performance in Iowa, there was in fact no performance in Iowa, and the



                                             11
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 12 of 18




alleged breach also occurred outside of Iowa. Id. at 824–25. Here, by contrast,

performance occurred in Minnesota. And unlike the California corporation in Fastpath,

on this record, LikeZebra purposefully availed itself of the privilege of conducting

activities in Minnesota—that is, borrowing money from a Minnesota resident and making

interest payments in connection with its obligation to repay the borrowed money to an

account at a Minnesota bank.

        This Court in Fredin Brothers considered a breach‐of‐contract action brought

against Texas and South Dakota residents. 2019 WL 7037674, at *1. The contracts at issue

were invoices for the delivery of cattle, which were sourced from South Carolina or Texas,

to locations in Texas. Id. at *1, *3. The Fredin Brothers defendants never contemplated

performance in Minnesota. As the Court has stated, the same is not true here. LikeZebra’s

cases do not compel the conclusion it urges.

   C.      Individual Defendants: Phillips and Rickard

        Phillips and Rickard also argue against the exercise of specific jurisdiction over

them. This Court agrees. The record reveals insufficient suit‐related contacts to establish

specific jurisdiction over Phillips and Rickard. With respect to Phillips, he recalls once

calling Halla in August 2011 after the Loan Agreements were executed and once receiving

an e‐mail from Halla in mid‐2012. (Phillips Decl. ¶¶ 13–14; Phillips Decl., Ex. 1.) With

respect to Rickard, Rickard spoke to Halla once in mid‐2018, when Porporino called Halla

during a meeting and insisted that Rickard speak with him. (Rickard Decl. ¶ 6.) These



                                            12
           CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 13 of 18




few instances of communicating with Halla in Minnesota, which took place after the Loan

Agreements were executed and appear to be at best loosely related to the claims asserted

in the Amended Complaint, are not of the nature and quality that support the exercise of

specific jurisdiction over Phillips or Rickard. See, e.g., Digi‐Tel Holdings, Inc. v. Proteq

Telecomm. (PTE), Ltd., 89 F.3d 519, 523 (8th Cir. 1996) (“Although letters and faxes may be

used to support the exercise of personal jurisdiction, they do not themselves establish

jurisdiction.”). The Court concludes that the first three factors decisively weigh against

exercising specific jurisdiction over Phillips and Rickard.3

           The plaintiffs argue that all of the defendants, including Phillips and Rickard,

consented to jurisdiction in this District by way of section 8.8 of the Loan Agreements.

But neither Phillips nor Rickard is a party to the Loan Agreements, so section 8.8 provides

no basis to exercise specific jurisdiction over either of them.

    III.      Statute of Limitations

           The defendants also contend that the claims are time‐barred.4 When it appears

from the pleadings that the limitations period has run, dismissal under Rule 12(b)(6) is




3 “Given [the] conclusion that the defendants do not have sufficient minimum contacts
with Minnesota, the last two factors—the forum state’s interest and the convenience of
the parties—cannot themselves create personal jurisdiction.” Pederson v. Frost, 951 F.3d
977, 981 n.4 (8th Cir. 2020).
4 The parties have presented other matters outside the pleadings in connection with the

defendants’ motion. The Court excludes the matters outside the pleadings in its
consideration of the defendants’ Rule 12(b)(6) motion. See Fed. R. Civ. P. 12(d) (“If, on a
motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and


                                              13
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 14 of 18




proper. See Varner v. Peterson Farms, 371 F.3d 1011, 1016, 1020 (8th Cir. 2004) (affirming

Rule 12(b)(6) dismissal of claims that were not timely asserted). Having concluded that it

lacks personal jurisdiction over Phillips and Rickard, the Court considers whether the

defendants have met their burden to show that the claims asserted against LikeZebra, the

only remaining defendant, should be dismissed under Rule 12(b)(6) because they are

time‐barred.

   A.      Counts One and Two: Breach of Contract

        Under Minnesota law, which undisputedly applies, there is a six‐year statute of

limitations for breach‐of‐contract claims. See Minn. Stat. Ann. § 541.05, subd. 1. The

defendants raise two arguments to challenge the timeliness of the breach‐of‐contract

claims: (1) that the plaintiffs invoked their right to accelerate the debts LikeZebra owed

under the Loan Agreements and therefore the plaintiffs’ breach‐of‐contract claims

accrued outside of the relevant six‐year window and, (2) in the alternative, even if the

plaintiffs did not accelerate, the statute of limitations ran on payments due outside the

relevant six‐year window.

        In support of their first argument, the defendants rely on matters outside the

pleadings that they claim show that the plaintiffs invoked their right to accelerate the

debts in 2012, more than six years before they brought suit in August 2019. As a result,



not excluded by the court, the motion must be treated as one for summary judgment
under Rule 56.”).



                                           14
       CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 15 of 18




they argue, the plaintiffs’ breach‐of‐contract claims must be dismissed as untimely. The

Court excludes matters outside the pleadings from its consideration of the defendants’

Rule 12(b)(6) motion. And the defendants have not met their burden to show that, on the

face of the pleadings, the plaintiffs accelerated the debts owed to them outside the

relevant six‐year window.

      In support of their second argument, the defendants point to the language of the

Loan Agreements, arguing that the Loan Agreements contemplate payment in

installments. Under governing Minnesota law, plaintiffs cannot now recover on

payments due outside the relevant six‐year window. They do not dispute that, if the

plaintiffs did not accelerate payment, then the statute of limitations has not run on the

payment due August 30, 2013. The Court agrees. As the Minnesota Supreme Court

explained in Honn v National Computer Systems, Inc., “[w]here a money obligation is

payable in installments, the general rule is that a separate cause of action arises on each

installment and the statute of limitations begins to run against each installment when it

becomes due.” 311 N.W.2d 1, 2 (Minn. 1981). This rule applies even when the agreement

contains a final “balloon payment” provision. Honn, 311 N.W.2d at 3; Windschitl v.

Windschitl, 579 N.W.2d 499, 502 (Minn. Ct. App. 1998). Applying the rule set forth in

Honn, the statute of limitations ran on payments due outside the relevant six‐year

window (but not on the payment due August 30, 2013). As in Honn, the “balloon

payment” provision in Section 2.3(c) does not save the payments due before the relevant



                                            15
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 16 of 18




six‐year window from Minn. Stat. Ann. § 541.05, subd. 1. The plaintiffs’ various attempts

to distinguish Honn are unavailing. The Court concludes that the defendants have met

their burden to show that the statute of limitations ran on payments due under the Loan

Agreements outside the relevant six‐year window.

   B.      Count Three: Fraudulent Inducement

        The defendants also argue that the plaintiffs’ fraudulent inducement claim (Count

three) is time‐barred. A six‐year statute of limitations applies. See, e.g., Abarca v. Little, 54

F. Supp. 3d 1064, 1070 (D. Minn. 2014) (citing Minn. Stat. § 541.05(6) for proposition that

six‐year limitations period applies to fraudulent inducement claims). Again relying on

matters outside the pleadings, the defendants contend that plaintiffs knew or should have

known of the fraud by 2012 and therefore their fraudulent inducement claim accrued

outside the relevant six‐year window.

        True, the statute of limitations on a fraudulent inducement claim begins to run

when the party knew or should have known of the alleged fraud. See Progressive Techs.,

Inc. v. Shupe, No. A04‐1110, 2005 WL 832059, at *6 (Minn. Ct. App. Apr. 12, 2005)

(affirming order dismissing fraudulent inducement to contract claim as time‐barred). But,

as noted above, the Court excludes matters outside the pleadings from its consideration

of the defendants’ Rule 12(b)(6) motion. And, as courts have repeatedly held, when the

plaintiff knew or should have known of the alleged fraud is a fact‐intensive inquiry. See,

e.g., Barry v. Barry, 78 F.3d 375, 380 (8th Cir. 1996) (“The question of when discovery [of



                                               16
         CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 17 of 18




the fraud] could or should have reasonably been made is one of fact”); In re Petters Co.,

495 B.R. 887, 903 (Bankr. D. Minn. 2013), as amended (Aug. 30, 2013) (“For the Minnesota

law of limitations and fraud actions, the discovery of fraud and the reasonable prospect

of such discovery are questions of fact.” (collecting cases)). Thus, even if the materials the

defendants cite in their briefing as to what plaintiffs knew or should have known were

somehow “necessarily embraced by the pleadings”5 these materials do not, as a matter of

law, show that the plaintiffs’ fraudulent inducement claim accrued outside the relevant

six‐year window. The Court concludes that the defendants have not met their burden to

show that, on the face of the pleadings, the plaintiffs’ fraudulent inducement claim is

time‐barred.6

    C.      Count Four: Corporate Veil‐Piercing

         Finally, the defendants argue that because the plaintiffs’ breach‐of‐contract and

fraudulent inducement claims should be dismissed as untimely under Rule 12(b)(6), the

veil‐piercing claim should also be dismissed. Assuming without deciding that this is a

correct statement of law, the Court denies the motion to dismiss because not all of the

claims asserted in the Amended Complaint are dismissed as time‐barred.



5In the Court’s view they are not.
6The Court disregards any arguments raised by the defendants for the first time on reply.
A district court need not entertain arguments that were not raised in a movant’s initial
papers and that the non‐movant has had no opportunity to address. See, e.g., Swanda v.
Choi, No. 10‐CV‐970 (MJD/JSM), 2012 WL 3839334, at *3 n.9 (D. Minn. Aug. 3, 2012), report
and recommendation adopted, No. 10‐CV‐970 (MJD/JSM), 2012 WL 3839245 (D. Minn.
Sept. 4, 2012) (declining to address arguments raised for the first time in reply).


                                             17
        CASE 0:19-cv-02097-NEB-KMM Doc. 41 Filed 09/14/20 Page 18 of 18




                                     CONCLUSION

        Based on the foregoing and on all the files, records, and proceedings herein, the

defendants’ motion to dismiss (ECF No. 22) is GRANTED IN PART AND DENIED IN

PART.

   1.      The claims asserted against defendants Phillips and Rickard in the Amended

           Complaint are DISMISSED;

   2.      Counts 1 & 2 of the Amended Complaint are DISMISSED IN PART consistent

           with this opinion; and

   3.      The defendant’s motion to dismiss is otherwise DENIED.

Dated: September 14, 2020                              BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                           18
